Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Marc G Martino on February 28, 2021.

The claims have been amended as follows:
In claim 1 last line --the expander ring gap, and extends axially to a full axial extent of the expander ring gap-- has replaced “an entirety of the expander ring gap”;
In claim 2 line 3 --and an opposite-- has replaced “which is opposite a”;
In claim 2 line 5 --radius from the longitudinal axis-- has replaced “diameter”;
In claim 2 line 8 --radius from the longitudinal axis-- has replaced “diameter”;
In claim 3 line 8 --radius from the longitudinal axis-- has replaced “diameter”;
In claim 15 line 21 --and an opposite-- has replaced “which is opposite a”;
In claim 15 line 23 --radius from the longitudinal axis-- has replaced “diameter”;
In claim 15 line 27 --radius from the longitudinal axis-- has replaced “diameter”;
In claim 15 line 38 --radius from the longitudinal axis-- has replaced “diameter”;
In claim 15 last 2 lines --the expander ring gap, and extends axially to a full axial extent of the expander ring gap-- has replaced “an entirety of the expander ring gap”;
In claim 16 last 2 lines --the expander ring gap, and extends axially to a full axial extent of the expander ring gap-- has replaced “an entirety of the expander ring gap”;
claim 4 has been canceled.

	REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: 


the combination of elements as claimed is deemed to be directed to an unobvious improvement over a combination including the invention patented by Lindner-Silwester et al. Lindner-Silwester et al teaches a stepped expander ring gap Including 11, 12) which extends the full axial extent of the expander ring, whereas a first piston ring protrusion (4) axially extends adjacent a larger part (12) of the stepped expander ring gap, but not the smaller part (11) of the expander ring gap; and therefore does not teach that the first piston ring protrusion extends axially to a full axial extent of the expander ring gap

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745